The opinion of the Court was delivered by
Anderson, Justice.
This is an action brought in the District Court for the County of Solano, by William McDaniel, the present respondent, against Manuel Baca, the appellant, for slander of title to land.
The cause was tried on the 31st of October, 1851, by a jury, in the Court below. They rendered a verdict for the plaintiff of sixteen thousand seven hundred and fifty dollars.
The Court ordered judgment to be entered therefor, and for the further sums of three hundred and sixty-five dollars, and five hundred and ninety-six dollars and fifty cents costs, making in all the sum of seventeen thousand seven hundred and eleven dollars and fifty cents.
From this judgment, the defendant appealed.
The facts are briefly, as appears by the record, that McDaniel purchased a tract of land from Baca, and obtained a conveyance from him.
The deed was dated the 21st day of August, 1850, and is stated in the record to have been for a square English league of land.' The defendant for answer states that said deed was obtained from him by covin, deceit and fraud.
The slander of title consisted in the publication in a newspaper, under the signature of Manuel Baca, notifying all persons not to purchase any land from William McDaniel, which he claims to have purchased from him, but was under a title obtained by false pretences ; and that he should institute suit against said McDaniel to annul the title. The deed set forth that $3000 were received by Baca as the consideration. One of the plaintiff’s witnesses, who acted as interpreter and attorney for Baca, states that he read the deed to Baca. The deed was made on the 21st of August, and it appears that the same witness received a conveyance from McDaniel on the 22d of August, for an undivided half of the land. In relation to the same witness, William Graham was called on the part of the defendant, to prove that he had made to him and others a different statement from that which he did *339upon oath, in regard to the admission of Baca as to the quantity of land which he had agreed to convey. This testimony was objected to by the counsel for the plaintiff, and the Court ruled that it could not be received. This was an error, and of a material and capital character; especially, considering the peculiar history of the whole case, and the connection it had with the testimony of William Palmer, who swore that the plaintiff told him shortly before August, 1850, that he had bought of the defendant one square mile of land, and offered him land if he would help him to get the title papers of the defendant, which he refused to do.
The Court at the instance of the counsel for the plaintiff instructed the jury, “that where a person injuriously slanders the title of another, malice is presumed.” Also, “that fraud cannot be presumed, but must be established by proof, and may be established by circumstances, but not of a light character; the circumstances must be of a most conclusive nature.” These instructions were erroneous, and were well calculated to mislead the jury. They are contrary to law; and the record is contradictory and involved. Where fraud is charged, express proof is not required, it may be inferred from strong presumptive circumstances. Greenleaf’s Evid. sect. 428; 1 Story’s Eq. Jur. sect. 190. The caution published by Baca has no marks of malice accompanying it. On the contrary, it ivas just such a notice as every freeman and freeholder in the land would be justified in making, if the circumstances warranted a strong presumption that any fraud had been attempted upon him to get possession of his estate.
The publication was made, founded upon his own title, and a fixed belief that he had been defrauded. The proof is by the plaintiff’s chief witness, and who it seems was the active agent in obtaining the conveyance; that he did not understand the English language, and he was certainly an easy subject over whom to obtain a mastery by skilful strategy.
The Court below refused to instruct the jury, that if the receipt as specified in the deed for $3000, was obtained by fraud, they were authorized to find for defendant. In this the Court erred. There is not a case to be found in the history of jurisprudence which would sustain that ruling. It covered a question *340which entered materially into the trial. It belongs to a class of principles about which there has never been but one opinion, but one set of decisions. The citation of authorities would bé superfluous.
The damages in this case were unexampled, and unjustifiable; and although Courts will not often disturb a verdict for that cause, yet they sometimes do, and particularly if it verges upon the line of an outrage. However, the Court does not feel called upon to notice it in this instance. But by this, we do not mean to intimate that we should refuse for that cause, under any circumstances, to disturb that verdict, if it were necessary to the end of justice. It is sufficient to say, that the facts in this case are of a novel and extraordinary character; and it is desirable for the sake of justice, that they should receive a full, fair, and impartial investigation. It is time in California, to begin in this respect a new era, and this Court is never better employed than when, by its decisions, it is pointing public attention, the public confidence, and the public judgment to that end.
It is the duty of this Court to decide that the rulings of the Court below, as adverted to, are erroneous, and that the verdict is contrary to law and evidence.
The decision of the Court is, that the judgment of the Court below be reversed, and the cause be remanded for a new trial, and that William McDaniel, the respondent in the case, pay the costs.